             Case 2:20-cr-00130-JLR Document 23 Filed 08/18/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ20-504
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   BRUNO GERARDO DIEGUEZ-CASTRO, )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Possession of Fentanyl With Intent to Distribute
15
     Date of Detention Hearing:    August 18, 2020.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant has no ties to this District. He is a Mexican national with an annual
22



     DETENTION ORDER
     PAGE -1
             Case 2:20-cr-00130-JLR Document 23 Filed 08/18/20 Page 2 of 3




01 temporary work visa. He is employed as a carnival worker in the Southwest part of the United

02 States, and resides with co-workers as part of his job, and has also worked in roofing. He has

03 strong family ties in Mexico. His only personal ties to the United States are his girlfriend and

04 four month-old son in Arizona. His proposed residence is a trailer currently parked on the

05 fairgrounds in Arizona.

06          2.     Defendant poses a risk of nonappearance based on ties to a foreign country and

07 lack of ties to this District, travel to Mexico, Mexican passport, and unstable residence and

08 release plan. Defendant poses a risk of danger based on the nature of the offense.

09          3.     There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

14      General for confinement in a correction facility;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17      in charge of the corrections facility in which defendant is confined shall deliver the

18      defendant to a United States Marshal for the purpose of an appearance in connection with a

19      court proceeding; and

20 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

21      the defendant, to the United States Marshal, and to the United State Probation Services

22      Officer.



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00130-JLR Document 23 Filed 08/18/20 Page 3 of 3




01       DATED this 18th day of August, 2020.

02

03                                              A
                                                Mary Alice Theiler
04                                              United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
